DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-2, 8-9, 11-12, 18-19 have been amended.  Claims 5 and 15 have been canceled.  Claims 1-4, 6-14, and 16-20 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 02/25/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez-Rivas et al. (US 2003/0055830) in view of Wu et al. (US 2004/0181543) and in further view of ECKARDT, III et al. (US 2006/0106847) and in further view of either Vedula et al. (US 2005/0015732) or Rothfield (US 5,428,776) or Hobbs (US 2007/0162489).

Regarding claim 1, Gutierrez-Rivas teaches a computer system configured to link data tables, the computer system comprising: one or more hardware computer processors configured to execute code in order to cause the one or more hardware computer processors to: 

the first panel is configured to provide selectable indications of data tables (F2:14) and selectable user interface elements for configuring relationships between fields of selected data tables, the second panel is configured to provide visual indications of relationships among data tables (F2:34), and in the second panel, data tables are indicated by nodes and relationships between data tables ([0033] “interface module creates and displays the join overview diagram, representing all tables, with lines connecting the tables with possible joins”) are indicated by edges connecting nodes (F2:30, where elements 32 are nodes, and 34 are edges); 
in response to a first user input from a user selecting a first data table in the first panel, add a first node to the second panel, wherein the first node represents the first data table ([0033] “user first selects two or more tables, i.e., as many as is participating in the query”); 
in response to a second user input from the user selecting a second data table in the first panel, add a second node to the second panel, wherein the second node represents the second data table ([0030], [0033]);
 receive a third user input from the user selecting the first and second nodes in the second panel ([0031], [0034]); and 
in response to a fourth user input from the user, received via the selectable user interface elements of first panel, and selecting fields of the selected data tables associated with the selected first and second nodes ([0033]-[0035]):
 establish a relationship between the selected fields of the selected data tables associated with the selected first and second nodes ([0037]) (see NOTE I); and
NOTE II).

Gutierrez-Rivas teaches that all database tables are displayed and represented as icons [0028], which construed to be analogous to “nodes”.  However, to merely obviate such reasoning Wu discloses nodes in [0330], F53:5302 and obviates teachings of Gutierrez-Rivas.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Gutierrez-Rivas to include node representation of the data as disclosed by Wu.  Doing so would effortlessly create views across heterogeneous data sources (Wu [0010]).

  NOTE I if Gutierrez-Rivas does not explicitly teach, Vedula discloses receive a third user input from the user selecting the first and second nodes in the second panel; and in response to a fourth user input from the user, received via the selectable user interface elements of first panel ([0075]), and selecting fields of the selected data tables associated with the selected first and second nodes: establish a relationship between the selected fields of the selected data tables associated with the selected first and second nodes ([0077]-[0078]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Gutierrez-Rivas to establish a relationship between the selected fields of the selected data tables associated with the selected first and second nodes as disclosed by Vedula.  Doing so would provide improved tools to define document mappings for business to business applications, as well as to generate mapping code, which do not require extensive knowledge of software programming (Vedula [0010]).
Or alternatively in view of Rothfield:

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Cohen to establish a relationship between the selected fields of the selected data tables associated with the selected first and second nodes as disclosed by Rothfield.  Doing so would provide an improved graphical relational database query system which displays the history of the query on demand (Rothfield C2L18-20).

Or alternatively in view of Hobbs:
If Gutierrez-Rivas does not explicitly teach, Hobbs discloses receive a third user input from the user selecting the first and second nodes in the second panel; and in response to a fourth user input from the user, received via the selectable user interface elements of first panel, and selecting fields of the selected data tables associated with the selected first and second nodes: establish a relationship between the selected fields of the selected data tables associated with the selected first and second nodes (F4-5).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Gutierrez-Rivas to establish a relationship between the selected fields of the selected data tables associated with the selected first and second nodes as disclosed by Hobbs.  Doing so would enable a user to map columns of one table to columns of another table (Hobbs [0004]).

NOTE II if Gutierrez-Rivas does not explicitly teach, ECKARDT discloses a first edge connecting the first node and the second node, wherein the first edge indicates a relationship between the first data table and the second data table  [0133].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Gutierrez-Rivas to include edge representation of the data as disclosed by ECKARDT.  Doing so would help users to identify a set of documents related to their area of interest much more quickly, efficiently, precisely and with less need for specific technical knowledge (ECKARDT [0241]).

Claim 11 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2 and 12, Wu as modified teaches the system and the method, wherein the user interface is configured to simultaneously display at least the first panel and the second panel, and wherein the first user input comprises a selection and drag of a visual representation of the first data table from the first panel to the second panel (Wu [0177] “user can select the indicium of the desired source data component from the displayed schema view and drag the indicium,” [0353], [0357], ECKARDT [0220]).

Regarding claims 3 and 13, Wu as modified teaches the system and the method, wherein the first edge further indicates a relationship between a field of the first data table and a field of the second data table (Wu [0134] “creating views of data … with definitions of tables and their contained data fields and relationships”, [0266], [0286]-[0287], [0330], ECKARDT [0230]).



Regarding claims 6 and 16, Wu as modified teaches the system and the method, wherein the first node, second node, and first edge provided in the second panel are representative of a table graph (Wu [0107], [0252], [0269], [0331], ECKARDT F15).

Regarding claims 7 and 17, Wu as modified teaches the system and the method, wherein the table graph is executable (Wu [0107] “when a user selects to present a view of data, the query is executed”) in order to access data stored in the first data table and subsequently data in the second data table based at least partly on the data stored in the first data table (Wu [0387], [0403], ECKARDT [0236], [0318]-[0319]).

Regarding claims 8 and 18, Wu as modified teaches the system and the method, wherein the one or more hardware computer processors are configured to execute code in order to cause the one or more hardware computer processors to further: 
in response to a fifth user input selecting a third data table as indicated in the first panel, add a third node to the second panel that represents the third data table (Wu [0138], [0177], ECKARDT [0230], [0236]); and 
provide, in the second panel of the user interface, a second edge connecting the third node and at least one of the first node or the second node, wherein the second edge indicates a relationship between the third data table and at least one of the first data table or the second data table 

Regarding claims 9 and 19, Wu as modified teaches the system and the method, wherein the one or more hardware computer processors are configured to execute code in order to cause the one or more hardware computer processors to further: 
in response to a fifth user input, execute a search query based on the relationship between the first data table and the second data table represented by the first edge (Wu [0349], [0388], ECKARDT [0149], [0162]).

Regarding claims 10 and 20, Wu as modified teaches the system and the method, wherein a type of the relationship between the first data table and the second data table is indicated in the second panel by way of the first edge (Wu [0250], [0252], [0261], [0263], [0266], ECKARDT F15, [0230], [0236]).

Claims 1 and 11 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2010/0318583) in view of Rothfield (US 5,428,776).

Regarding claims 1 and 11, Cohen teaches a computer system and a computer-implemented method configured to link data tables, the computer system comprising: one or more hardware computer processors configured to execute code in order to cause the one or more hardware computer processors to: 
provide a user interface configured to display at least a first panel and a second panel (see NOTE), wherein: the first panel is configured to provide selectable indications of data tables and selectable user interface elements for configuring relationships between fields of selected data tables 
in response to a first user input from a user selecting a first data table in the first panel, add a first node to the second panel, wherein the first node represents the first data table ([0055]-[0056]); 
in response to a second user input from the user selecting a second data table in the first panel, add a second node to the second panel, wherein the second node represents the second data table ([0055]);
 receive a third user input from the user selecting the first and second nodes in the second panel ([0049]); and 
in response to a fourth user input from the user, received via the selectable user interface elements of first panel, and selecting fields of the selected data tables associated with the selected first and second nodes ([0047], [0063]):
 establish a relationship between the selected fields of the selected data tables associated with the selected first and second nodes ([0053]); and 
provide, in the second panel of the user interface, a first edge connecting the first node and the second node, wherein the first edge indicates a relationship between the first data table and the second data table ([0031], [0053]).
NOTE by definition a panel is “1 : a usually rectangular section of something” (see - Merriam-Webster dictionary).  Therefore, any rectangular objects shown in Cohen F3-8 are panels.  Further, a table is “: a systematic arrangement of data usually in rows and columns for ready reference”.  Therefore, a single column or single row is a table.
However, to obviate such reasoning Rothfield discloses a first panel and a second panel (F2) and receive a third user input from the user selecting the first and second nodes in the second panel (C4L19-
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Cohen to establish a relationship between the selected fields of the selected data tables associated with the selected first and second nodes as disclosed by Rothfield.  Doing so would provide an improved graphical relational database query system which displays the history of the query on demand (Rothfield C2L18-20).

Response to Arguments
Applicant arguments, filed 02/25/2022,  have been fully considered but are moot based on the new grounds of rejection.
Please note an alternative rejection for the independent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	March 3, 2022